Citation Nr: 0508124	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  95-34 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1982 to 
September 1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the RO.  

In June 1998, the Board remanded the case for additional 
development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks service connection for psychiatric 
disability to include that of PTSD.  He asserts that he 
suffers from PTSD as a result of stressful experiences that 
happened in connection with his service in Navy.  The 
recently received VA medical records have variously diagnosed 
PTSD, major depression and drug and alcohol abuse.  

Specifically, the veteran alleges traumatic incidents of 
witnessing his aircraft carrier's attack upon the coast of 
Lebanon and fearing his ship might be attacked, learning of a 
pilot whom he did not know getting shot down and a copilot 
getting killed, and his ship's participating in testing to 
withstand a nuclear blast.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and link, established by medical evidence, 
between current symptoms and an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The Board notes that there is a diagnosis of PTSD of record 
including in the form of an August 2004 VA medical opinion.  
However, a primary question which must be resolved is whether 
the veteran sustained a qualifying stressor within the 
requirements of 38 C.F.R. § 3.304(f).  

Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 
395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

Under VCAA, VA is required to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103 
A(b).  The assistance provided by the VA will also include 
making reasonable efforts to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103 A(d).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should undertake appropriate 
steps to contact the veteran in order to 
obtain copies of his most recent clinical 
records referable to treatment received 
for his claim innocently acquired 
psychiatric disorder.  The RO should 
undertake any indicated evidentiary 
development to assist the veteran in this 
regard.  

2.  The RO should take appropriate steps 
to contact the veteran in order to send a 
development letter asking him to give a 
comprehensive statement regarding his 
claimed stressor events in service.  He 
should be as specific as possible as to 
the dates and circumstances of the 
claimed stressors; the unit(s) to which 
he was assigned and his specific duties 
at the time of the incidents; the names 
of any individuals involved and any 
witnesses to the claimed incidents, and a 
description of his personal involvement 
in each incident.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  

3.  If, and only if, the veteran provides 
information that is sufficiently 
specific, make a request to the USASCRUR 
for all indicated stressor verification.  
If the USASCRUR is not contacted, the 
reason for this should be noted in the 
claims folder.  

4.  Once the above development is 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder present.  All tests 
and studies deemed necessary by the 
examiner should be performed.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Based on a review of the 
claims file and the clinical findings on 
the examination, the examiner is 
requested to provide diagnoses for all 
psychiatric disorders identified.  The 
examiner is requested to offer an opinion 
as to whether it is as likely as not that 
any current psychiatric disability that 
is due disease or injury in his period of 
active service.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner must specify which any stressor 
that is sufficient to support the 
diagnosis of PTSD.  The examiner should 
explain how the veteran's symptoms and 
stressor(s) meet the diagnostic criteria 
for PTSD set forth in the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM), 32 (4th ed.) (1994).  The complete 
rationale should be given for any opinion 
expressed.  The claims folder must be 
provided to the examiner for review.  

5.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




